Citation Nr: 0308001	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from July 1979 to April 1992 
with additional prior service.  As the veteran's service is 
not at issue in this decision, there is no need to verify the 
veteran's prior service at this time.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).

In June 2002, a hearing was held at the RO before the 
undersigned, who is a Member of the Board who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is in the file.

It is noted that there had been perfected appeals as to the 
issues of entitlement to an initial rating in excess of 30 
percent for cervical strain, entitlement to an initial rating 
in excess of 40 percent for lumbar strain, entitlement to an 
initial rating in excess of 10 percent for skin disorder, 
entitlement to service connection for bone spurs of both feet 
and for right carpal tunnel syndrome, and entitlement to an 
earlier effective date for additional benefits for a 
dependent; however, in writing in September 2001, the veteran 
withdrew his appeals as to all issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
specially adapted housing has been obtained by the RO.

2.  Service connection is currently in effect for the 
following as listed by the RO:  polymyositis with loss of use 
of both hands, substernal chest pain, and shortness of 
breath, rated at 100 percent; post traumatic stress disorder 
with major depression, rated at 100 percent; lumbar strain, 
rated at 40 percent; cervical strain rated at 30 percent; 
skin disorder including pseudofolliculitis barbae, tinea 
pedia, tinea versicolor, and tinea cruris, rated at 10 
percent; and bilateral pes planus, rated at 0 percent.  The 
combined evaluation is 100 percent.  The veteran is entitled 
to special monthly compensation for loss of use of both hands 
and is entitled to special monthly compensation for 
polymyositis with loss of use of both hands, substernal chest 
pain, and shortness of breath, with additional disabilities 
of post traumatic stress disorder, cervical strain, and 
lumbar strain independently ratable at 100 percent.  The 
veteran has also been awarded a special home adaptation grant 
based on service connected loss of use of both hands and is 
entitled to automobile and adaptive equipment.

3.  The veteran's service connected disabilities have not 
resulted in the anatomical loss or loss of use of one lower 
extremity, and he is not receiving compensation for such.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in 
acquiring specially adapted housing have not been met.  38 
U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. §§ 3.809, 4.63 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to specially adapted housing.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him as to this issue.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard there has 
been notice as to information needed, treatment records have 
been obtained, VA examinations have been provided, and there 
have been rating decisions and a statement of the case sent 
to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  The law is cited only 
to the extent that it may apply to the issue under 
consideration.

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claims.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
pertinent VCAA requirements were provided in the February 
2002 statement of the case.  The SOC and letters sent to the 
veteran provided notification to the veteran and his 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the veteran is being expected to obtain and submit, and which 
evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  
Accordingly, to the extent the VCAA applies to this case, it 
has been satisfied.

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
(Under 38 U.S.C.A. Chapter 11) for permanent and total 
disability due to 1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or 2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity, or 3) 
loss or loss of use of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or 4) loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which so 
affects the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Loss of use of or a foot, for the purpose of special monthly 
compensation (the only "loss of a lower extremity provided 
in Chapter 11), will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremities of 3 1/2 
inches or more, will be taken as loss of use of the foot 
involved.  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 4.63.

Service connection is currently in effect for the following 
as listed by the RO:  polymyositis with loss of use of both 
hand, substernal chest pain, and shortness of breath, rated 
at 100 percent; post traumatic stress disorder with major 
depression, rated at 100 percent; lumbar strain, rated at 40 
percent; cervical strain rated at 30 percent; skin disorder 
including pseudofolliculitis barbae, tinea pedia, tinea 
versicolor, and tinea cruris, rated at 10 percent; and 
bilateral pes planus, rated at 0 percent.  The combined 
evaluation is 100 percent.  The veteran is entitled to 
special monthly compensation for loss of use of both hands 
and is entitled to special monthly compensation for 
polymyositis with loss of use of both hands, substernal chest 
pain, and shortness of breath, with additional disabilities 
of post traumatic stress disorder, cervical strain, and 
lumbar strain independently ratable at 100 percent.  The 
veteran has been awarded a special home adaptation grant 
based on service connected loss of use of both hands.  
Entitlement to automobile and adaptive equipment was also 
granted.  

On VA examination in August 1997, the veteran reported he 
could walk a quarter of a mile, he could not run, and he 
could not climb a flight of stairs.  He reported occasional 
edema.  He appeared to be in pain when moving.  He was unable 
to lift his arms above his head.  He was short of breath when 
walking approximately 75 feet and walked slowly.  He has 
diffuse muscle tenderness.  He was unable to grip with the 
right hand and on the left his grip was 2/5.  His joint 
limitations were due to pain.  He had limitation of motion of 
the low back with numbness and tingling sensation. 

VA treatment records dating from September 2000 show that the 
veteran reported that he had bad balance and pain in the 
calves.  He additionally reported that his feet felt like 
they were lead.  The examination showed neurological reflexes 
2 + in upper extremities bilaterally 1+ in quads bilaterally 
and 2+ in ankles bilaterally, with toes down going.  There 
was well developed musculature.  It was noted that the pain 
symptoms were likely separate from his polymyositis.  The 
calf pain was due to the polymyositis.  Also in September 
2000 the veteran was seen for a cane, his diagnosis was 
polymyositis and he reported having bilateral leg pain with 
frequent falls.  He was instructed in use of a cane and 
independent gait with the cane was reached.  In October 2000 
the veteran reported that his feet felt like he had stepped 
on something sharp even though he had not.  He was on 
prednisone for polymyositis and the foot pain had not changed 
sine the start of the prednisone.  There was no evidence for 
neuropathy on examination, the veteran had a history of back 
pain, which this might be related to.  In November 2000, the 
veteran reported falling a couple of times since his last 
visit.  His strength was about the same.  He reported less 
pins and needles in his feet.  On examination, there was 
normal muscle tone.  It was noted that there was not much 
response to the prednisone.

On a VA examination in April 2001, the veteran reported 
weakness and numbness in the legs.  He also reported that his 
feet would feel cold.  On examination, the veteran was able 
to squat down and rise to standing position with much 
encouragement.  He was able to stand alone on each leg but 
held onto the table for balance.  The diagnoses included 
functional loss of the hands and weakness of the legs to be 
further evaluated by a neurologist.

On VA neurological examination in April 2001, the veteran 
reported that he did almost nothing; going to the grocery 
store, for example, was an ordeal and he would sit in his 
home.  He tended to blend together the symptoms of back 
problems and polymyositis.  As to the back, he had fairly 
constant pain of the lower back with sciatic radiation into 
both hips and down the back of both legs.  He also reported 
numbness in both feet from the knee down to and involving the 
foot, especially the lateral aspect of the foot on both 
sides.  He could only stand ten or fifteen minutes before his 
legs would start to go numb and he felt that he was going to 
fall.  He reported diffuse pain in the arms, shoulder, 
thighs, calf muscles, knees, elbows, and upper and lower 
back.  He reported that he would walk and his legs would give 
out.  He could not use his hands over his head and could not 
hold anything in his hands.  He reported he did not climb 
stairs.  On neurological examination, some ptosis of the eyes 
bilaterally noted on conversation resolved on formal testing.  
On motor examination, his tone was essentially normal.  He 
reported that he did not have the strength to curl the 
fingers but was noted to hold onto a cane with his right hand 
and gripped the cane with what appeared to be a very firm 
grip.  Strength in hip flexion and extension and in extension 
of the knees, foot, and toes was 5/5.  There was no apparent 
atrophy.  The veteran was heavily dependent on the cane and 
moved very slowly.  Tandem gait and heel and toe walking were 
not testable.  Reflexes were very difficult to elicit and 
both toes were down going. 

The diagnoses included polymyositis; it was noted that in the 
usual case, polymyositis was a painless condition with 
gradual but progressive weakness of the proximal muscles, 
specifically the shoulder girdle and hip girdle.  On current 
examination of the veteran, he had some mild weakness in the 
deltoid area but did not have abnormal findings on formal 
testing.  He complained of inability to walk reliably without 
falling and inability to do many activities of daily living.  
He reported fatigue very rapidly and was much weaker than on 
formal testing.  Normally polymyositis weakness was much 
worse proximally than distally and there were inconsistencies 
on the examination of the veteran.  As to lumbar strain, the 
veteran had numbness from the lower leg downward to the 
lateral side of the foot which would not be a finding of 
polymyositis.  He also had significant pain which was worse 
with sitting and standing and was present most of the time.  
The difficulties standing and walking with frequent falls was 
due in the opinion of the examiner, to polymyositis but the 
numbness and pain, including sciatical was attributable to 
the lumbar strain.  The reflex changes were probably due to 
the polymyositis as they were diffuse.  It was noted that the 
veteran was dependent on a cane for ambulation and ambulation 
was limited to short distances.  It was the examiner's 
opinion that the veteran did not meet the criteria for the 
loss of use of the arms, legs, or buttocks.  He was dependent 
on the use of a cane but the weakness was not so severe as to 
be equally well served by a prosthesis.  

On VA treatment record in May 2001, the veteran reported 
increasing weakness and pain.  On examination, the veteran 
had generalized decreased strength of the upper extremities 
greater than lower extremities.  The veteran's gait was slow 
with a cane.  On examination, of the shoulder, elbows, hands, 
knees, ankles, and feet, there was full range of motion with 
no pain.  Of the wrists, there was decreased range of motion 
in flexion.  The examination of the eyes showed extraocular 
muscles were intact.  

At the Board hearing in June 2002, the veteran testified that 
he walked with two canes and had chronic pain and weakness in 
both lower extremities.  The pain was not relieved by 
sitting.  The pain and weakness were getting worse.  His legs 
would give out on him and he would fall a few times a day.  
Due to weakness of the upper extremities he needed help in 
getting back up after falling.  When walking, he needed 
something to hold onto and would like a wheelchair but it 
would have to be motorized as he could not use his hands to 
push it.  He was unable to go up and down stairs.  His house 
had stairs and he was seeking entitlement to specially 
adapted housing to make changes to his house.  He required 
the assistance of a family member in daily activities.  He 
reported that neither leg was worse, but were equal.  

Review of the evidence does not show that the veteran meets 
the criteria for specially adapted housing in that he does 
not have anatomical loss or loss of use of one or both lower 
extremities.  On recent VA treatment records and 
examinations, the veteran has reported weakness, pain, and 
numbness of the lower extremities; however on examination, 
there is no atrophy, there is strength, there is some motion, 
and reflexes are normal.  The examiner in April 2001 opined 
that that the veteran did not meet the criteria for the loss 
of use of the legs as he was dependent on the use of a cane 
but the weakness was not so severe as to be equally well 
served by a prosthesis.  The veteran does use canes to 
ambulate; however, again, there is no showing of loss or loss 
of use of a lower extremity.

The veteran has contended that the April 2001 VA examination 
was inadequate in examination of him; however, there is no 
showing that the examination report provides a substantially 
different picture of the veteran's disability than the 
evidence in the treatment records.  Therefore, when read in 
light of the accompanying examinations and VA treatment 
records, the Board finds there is no need to provide a new 
examination.

Therefore, the veteran does not meet the regulatory criteria 
to warrant entitlement to specially adapted housing.  It is 
noted that the veteran has been in receipt of special home 
adaptation grant.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.

In the absence of the specified service connected disability 
of loss or loss of use of a lower extremity as required 
above, Congress has not authorized the VA to provide 
financial assistance in acquiring specially adapted housing 
to any veteran, no matter how deserving or needy he may 
otherwise be.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

